Mr. Presiding Justice Barnes delivered the opinion of the court. 3. Appeal and ebbor, § 1488*—when admission of improper evidence 5y master not ground for reversal. In an equity suit, held that the defendant’s objection that improper evidence was heard by the master need not he considered where the defendant’s objection to such evidence was sustained by the master and he reported that he had not considered it in reaching his conclusions and there was evidence apart therefrom sufficient to warrant his conclusions and findings of fact.